Title: To George Washington from Gustavus Scott, 23 April 1797
From: Scott, Gustavus
To: Washington, George



Dear Sir.
Geo[rge] Town [Md.] 23d April 1797.

I have the Honor of your favor of the 22d Instt with the Inclosures. In this and in every other Instance within my small Powers it will give me infinite pleasure to obey your Commands.

I will wait on Messrs Lingham and Smith this day & if no unforeseen difficulties occur close the business tomorrow. & forward a Certificate of the Transfer by the earliest Mail after the Transfer is made. I have the honor to be with sentiments of perfect Respect dr sir Yr mo. obt servt

Gusts Scott


The servant having waited longer than I expected I have recd from Capt. Linghan an answer to my note which I enclose.

